OFFICE   OF THE ATTORNEY          GENERAL   OF TEXAS
                              AUSTIN




           %;a reoeived   your
lw   aett-lng out oerti8crin ia
k cpation    based upoa said
           Tour Letter     dated                 reads.   la pert,   88


                                                 cborne was re-




                          , 1840,   the County aoard of School
                            Cotzty, .Texas, being und~or the im-
                        there ~38 a vramoy in said offioe,
                      ollowln~:. in the ?-iinutes of s@,lC board,
     at tl co,~ll zeetj.rg thereof 1
              "On or about the 8th day of April, 1940., 3. 3.
        Earrla took the oath of offloo,   but thereaftsr,   on
        or shout the 20th day of April, 1940, be resi@ned~
        as trustee for the r @ason. that he has oot resi,ded
        in the district  for six months prior ttiersto and
        ma dfagualifi3A.    On the aam. date that Rarrfs
        rsslgned,  Osborne took the oath oi office   end filed
        the aarm wfth the Couuty 3uperintendent.     Curing
        this ar$lrr period ol! tine, Osborne has oontinued
        to act as trustee+
              WDurin& the y&r. 1922; Oljbome was comioted
        ei Felony theft In the Fedaral Court.   ne lo not
        8’ qualified voter and hsa not been durtng,t&ia
        eatfre period of timhw~
              Your letter    bated   fune 21, 1940 mbmitting   additional
faots    reads,.   In prt,   4s tollowst

              *After the a9~o~lntmont of Earrts 68 truatae,     ,.
        Osborne .eontinued to aat as trustee and his’ sots
        in signing vouoher8, eto, were aoooptad by the
        County Superintendent.
             ,?Wnxis never at any time parrormsd any’ aat    ’
        es trustee          resignation
                       and his          w&s accepted by the
        County Sohool Board, and on the County Bard enter-
        ed an order aocepting the maienatloo    ot mrria, iC
        entered en order stating that oald aonkxon aohool
        dletriot would have only two trustees Xor ths year .,
        1940-41.
              *On the 6th day of, rune,, 1840, u,pon the re-
        pueat oi Bubort Osborne, the County Board entemd
        the rtdbfirg   ordert~
            . **It apparlng   tomthe Roarti of Oou3t.y      ’
              School Trustees of Rusk County, Thrxae,
              that hewetotors   there have been .%ade
              various orders in r~t$sd to the posltioa
              0r on4 of t&4 trustees    of the Tine Hill Com-
              non sahool District    No. 4d, of Euek Comty,
              TCXde, in that the se14 couoty isonrd WRIBun-
              der Me tipression     that a vacmoy erlstod
              In the plme l-da by nubart Osborrm RS ona
              of the trustess   of oatd distriatl
              *tXndt Mi?d board having found that the
              said Hubert Osborne hsa at al.1 tines alno
              hia eleotlon ooted as trutitee of aaid die-
                                                                                           r,

                                                                               ! :   qps   i




              triot,   and   that   he   hae   fakan     the   oath   of
             offics   required by 1%~ end ft fnrthor ap-
             pearing to thIa board that the Xstr!at
      . . ..~Attorney of fiusk County, Taxeg, h??s oertl-
             iied a question to that Attorney Caneral of
             ~the state of ‘i%xas, In regard to the at&us
             of the aald Subert Osborne 88 trustee   of
             eaid dls trlat ;
              **Xi Is thersfofe    ordared by the County
              B08rU   of Sohool Trustees that a~11 orders
              herntofors   entered by the board and which
              now agp%ar bn the minntss 02 this boerd be
              set aside bemuse of the taat that this
              board did now knog ~the true status or” Hubert
              Osborne as trustee of said d1striat,     and be+
              owsa of auoh orders a8 now appeer on recordt
              there rrould bs only two trustees   for said
              dtstyilrt;  and it is the further order of thi%
              board that the said Rubsrt Osborne shall con-
              tinue to sca.v% as t,rustss of tha mid Pine
              Eill co&ion Bab001 pietriat    Ko. 46, unti3.
              furth%r crders of tNe bosrd in the:eoent
              said opinion of the Attarnay G:anarel ehouLd
              be adverse to the olalm! of the said Bubert
              Q6bwns to said office.’                ~,      .,:
           “So a,ppeal wim lasde to the County Boarb other
      than tha or&emid% by Oabornet as refleotod    by the
      above order.    vi% night also note thtlt Ocborm haa
      had hia cltlzensfiip    restored to hln ainca t.he 13th
      day of ?:a~, &an we submitted OUT orl~innl~requestb*
              Based upon tho above faafs               you ask the follbwlng
qaestioar
          Doee the County Board ot Wuml Trustees of Rusk
County,     Texas,
                herve tka power  at this ti~xe to X4nofe Cnborne
aa truatea of said dintriot,    or deolnre a -?hoenoy 15 auoh
Oftics and c;tpoint enot;her to taka his i&m%?



      ‘“Al%* 2746.

              “r . + . No person shall be trustea wha
      csxnet read and w1t.a the I:sqlish Lan;,uage fntei-
      igibly,    rtindv&o he5 not been a reaidmt.of allah
      district    for &Lx mmths px1or to hia elaot~on.
      Providing no person shall be qualifhed as trustee
      unless ha is a gmpsrtp taxpayer in the distrfot
.




    to which he is elsoted ejnd otherwise a puallslt
     (qualified)   voter ih said distriot   . . . .,
    seiS1 trusteas ahall first    take Zhb) offielel oath
    an4 shall,    es aooa as prnotioable,   file s&me with
    ,the County SuperintkIdent~or    County Sddgr.   All
    raosnciee    shall b8 filled  by the County 2oard of
    Trustees for the reLmainder of the tom in xhioh
    the vaoanoy o~oura~     . . em


    "Ia%    9747.
             ‘fr a truatea so cleated or 6,npolatad es here-
     in groylded,     who in the opinion of the oounty super-
     intendanti does not possess the puallffcations               pm-
     saribed by law the county auperintendant shall ore-
     faae to reooe, 13 ze plush person who has been 80 eleoted
     and make writ&an request within twenty days after
    .suoh eleotion,      Of ths oounty attorney,      or airrtriot
     attorney if there be no county attorney,            to instl-
     tute end prosecute with dtaaatoh suit in the name of
     the Sate for the removal of such trllstee,             in the dls-
     tiiot     court of the county where such trustee resides,
     at the ‘optIon of said attorney.         Upon good oause shown
    ~~it?An the dieoretlon       of the aourt where such suit
     la pendin,%, .lt ehsll be lawful to enjoin and restrain
     such person from eating as suoh trustee dcrinE the
     pendecoy of suoh ouit.        It shall ,be lawful to summon
     suoh truetee before thou court in the Srial of ouch
     oetxie, and there mke sxminatibn           OP him ENIt0 hi8
     guslifiostions      to serve se auoh,      If s.fter being 80
     sumaneil, ouoh trustee rails,        negleots    or refuses
     to obey said su~~~one and Pa3J.s to ap;:ear for the
     purpose of examination,       an4 folls~ or refuses-to’arubmft
      to such sXcamination, such failure,        ne&iot     or refumal
      shall.   be prima faaie evlrlenoe of his dia$uolifioa-
      tlou, end beoeuse thereof the court trying oaoh cause
      shall be authorized to ran&m th8r0llpOZl judgn@nt by
      default against euoh trustee so defaultin?,             rWAoolng
     him from his aeid ‘off’ica      and c?ac!larins, the same
     vaoant . The cminty boa?d of cEuct&fon of the county
     where suoh truate% has been eleatcd           shall ap::olnt some
      suitable person, viho ia c;uallflod       by law to agt ne
      such trustee,     tf during the pendeooy af ziaoh suit reid
      trustee shall be enjoined from so rratinn.             If ,auoh
      trustee so elooted shall be 80 rrmaved than such
      trustee so a??ointed      shall oontinue’to      se:*96 until
                                                                       .~,.
.                                                                             727


    mmr&ie     Joe C. Gledneg,    Page 6


         the next reqlsr     eleotion    of.school    trustees
         sor such .dlatrict.     The aountg bomd of eduoe-
         tion shall 1111. a vacancy in said offioe          by
         ap>ointin~: a suitabla     ?erson qgallf’iad     by lsw
         to cot as trustees untfl~ tht next re:qular eleo-
         tion of eohaol truetees for such diatrlot.”
               :Te heve be& unable to find sny authority        for the
    p~posltion    that the County, Eozrd of 2ohool Trustees hae the
    ,p~er to rmove an unr,uel.ified soho         trustee tmn office.
    To the cOt!trQQ', the natbod for euch reinoval ap?eers to be
    met out in i.rtlcle     2747, eup3-a.’ See StQtc   cm rel Eevll.le 0.
    ganderson l38 r,.:.;‘. (2) 1058.
               The faots show that ~stOlTie i!ns duly eleotsd~ to the
    olflae or trllntett.  Eo has been and i,a now perfomln~    the
    diltles of trustao.   Eo has nm taken the oath of. offioe.     Ve
    f!nd no facts which vrould jusltifp a determimtion    by the County
    &?ard ol Sahcol. Trustwa   that Osborne has abandoned- or Veeated
    thq office  of trustee,
               Pe cocolude that the County Board of School Trusteea
    has no authority to rmove Osborne from office.     Me aso of
    the opinion, further,   that the Dow.%‘oannot at this time de-
    olrre mob office    vaoant.




                                                         Lee Shoptaa